Case 2:20-cv-09388-CAS-PD Document 70-2 Filed 06/23/20 Page 1 of 5 Page ID #:3084




                                              950 N Washington Street       202-656-2930
                                              Suite 337                     contact@karamandc.com
                                              Alexandria, VA 22314
                                              www.karamandc.com



    TURKISH-ENGLISH
    LANGUAGE SERVICES

                                Certification of Translation Accuracy



    This is to certify that the attached ENGLISH-language document, identified as Cem Kucuk
    Turkiye Newspaper Article dated June 1st, 2020, is a true and accurate translation of the
    attached original TURKISH language document to the best of my knowledge and belief.


    I solemnly affirm under the penalties of perjury that the contents of the attached English language
    document, identified as Cem Kucuk Turkiye Newspaper Article dated June 1st, 2020, is a true
    and accurate translation of the attached original Turkish language document to the best of my
    knowledge, information and belief.




                                              Executed this 22nd day of June, 2020




                                               _____________________________________
                                               Karaman Language Solutions, LLC
                                               Mukaddes Sahin
                                               Senior Linguist, Karaman Language Solutions, LLC


                                               Karaman Language Solutions, LLC uses all available
                                               measures to ensure the accuracy of each translation, but
                                               shall not be held liable for damages due to error or
                                               negligence in translation or transcription.
Case 2:20-cv-09388-CAS-PD Document 70-2 Filed 06/23/20 Page 2 of 5 Page ID #:3085




  Turkiye Newspaper

  01.06.2020

  Cem Küçük

  FETO journalists abroad and a name from the past
  I have written, told and spoken many times. Anyone from FETO shouldn't be pitied. It is
  necessary to call all of them to account under the law. Turkey is fighting COVID-19 just
  like the rest of the world. We are in better shape than many countries in the world. Our
  state is fighting well at every stage.

  FETO journalists and academics abroad continue with their dirty perceptions. From
  Adam Yavuz to Erkam Tufan and from Mehmet Efe Caman to Ekrem Dumanlı every
  FETO disrupter continue to discredit Turkey. They write about all kinds of lies every
  day, lies ranging from how the information related to COVID-19 is kept hidden to how
  the Turkish economy is sinking. But they do not get any results.
  I have bad news for them. You have been defeated, but also heavily defeated. If you
  come to Turkey after this, your place is the prison. Sooner or later and you will be tried.
  When I write like this, they think, "Oh, Cem Kucuk and others can't do without
  watching us." It is my job to monitor traitors like you and inform the society about
  what you do.

  Let's come to another dangerous name, Hakan Yavuz. This name praised the cemaat
  [community], using its former name, in a way that doesn’t suit a scholarly identity.
  Yavuz was the person most hosted by the FETO media. Yavuz, who is an academician
  at Utah University in America, wrote a book entitled "Toward an Islamic
  Enlightenment: The Gülen Movement (İslami Aydınlanmaya Doğru: Gülen
  Hareketi)" and praised the terrorist Gülen. I guess he would like to collect and burn
  this book right now.

  He never condemned FETO during the 17-25 December period. I wrote a couple
  articles on Yeni Şafak about him during that period. He called me all the way from
  America but he was properly snubbed. This is the trick of fate, when the July 15 coup
  attempt took place, Yavuz began to explain that the FETO members did the 15 July. In
  fact, it was a complete scandal that Hakan Yavuz was invited to speak about July
  15. Yavuz, who has spent his life praising FETO, written a book [about it]...

  As a matter of fact, Yavuz, who was called to the Netherlands on September 13, 2016,
  to explain the role of FETO on July 15, caused some eyebrows to raise when he had
  said, "Hodja Efendi, Fethullah Gulen Hodja" at the beginning of his speech, He said
  "I am an academic, my modesty forbids me to say FETO" upon receiving a reaction.
  In the same speech, regarding July 15, he said "Cemaat in Turkey is responsible, the
  cemaat members living in Europe and America were unaware."
Case 2:20-cv-09388-CAS-PD Document 70-2 Filed 06/23/20 Page 3 of 5 Page ID #:3086




  He had even spoken dozens of words like these that benefit FETO, such as "July 15 is
  a rulership and power struggle between the AK Party and Fethullah Hodja. There
  is no concrete evidence that Hodja Efendi gave instructions for the coup.
  Everybody is on FETO hunts, most of those who are arrested and imprisoned are
  our brothers and sisters."

  Therefore, it is necessary to keep an eye on people like Hakan Yavuz. One shouldn't be
  fooled by these people. Hakan Yavuz, who gave the aforementioned speeches, is
  perhaps speaking in such a way to protect his sibling in the TSK [Turkish Armed
  Forces]. On the one hand, pretend to criticize FETO and on the other hand, say "our
  brother" about the arrested FETO members. Who are you fooling, Hakan Yavuz?
  On the other hand, let me mention the fact that Hakan Yavuz's brother was not hard
  done by FETO at all during the Ergenekon and Balyoz operations.

  A lot of attention should be paid to names such as Hakan Yavuz. Especially such
  academicians living abroad do appear righteous, but their objectives are different.
Case 2:20-cv-09388-CAS-PD Document 70-2 Filed 06/23/20 Page 4 of 5 Page ID #:3087




  Turkiye Newspaper

  01.06.2020

  Cem Küçük

  Yurt dışındaki FETÖ'cü gazeteciler ve geçmişten bir isim
  Defalarca yazdım, söyledim, konuştum. Hiçbir FETÖ'cüye acınmaz. Hepsine hukuk
  içerisinde hesap sormak gerekir. Türkiye tıpkı dünyada olduğu gibi Covid-19'la
  mücadele ediyor. Dünyanın birçok ülkesinden iyi durumdayız. Devletimiz her aşamada
  iyi mücadele ediyor.
  Yurt dışındaki FETÖ'cü gazeteci ve akademisyenler kirli algılarına devam ediyorlar.
  Âdem Yavuz'dan Erkam Tufan'a, Mehmet Efe Çaman'dan Ekrem Dumanlı'ya ne kadar
  FETÖ'cü ve yancısı varsa Türkiye'yi kötülemeye devam ediyorlar. Covid-19'la alakalı
  bilgilerin saklandığından, Türk ekonomisi batıyor gibi her türlü yalanı her gün işliyorlar.
  Ama hiçbir sonuç alamıyorlar. Onlara kötü bir haberim var. Siz yenildiniz, hem de çok
  ağır yenildiniz. Bundan sonra Türkiye'ye gelirseniz yeriniz cezaevi. Zaten er ya da geç
  gelecek ve yargılanacaksınız. Böyle yazınca, "Oo, Cem Küçük ve diğerleri bizi
  izlemeden yapamıyor" diye düşünüyorlar. Benim işim bu, sizin gibi hainleri izlemek ve
  toplumu yaptıklarınız konusunda bilgilendirmek.
  Gelelim bir diğer tehlikeli isme, Hakan Yavuz'a. Bu isim bir akademisyen kimliğine hiç
  yakışmayacak şekilde eski adıyla cemaati övüp durdu. FETÖ medyasının en çok
  ağırladığı isim Yavuz'du. Amerika'da Utah Üniversitesi'nde akademisyenlik yapan
  Yavuz 2012'de "Toward an Islamic Enlightenment: The Gülen Movement (İslami
  Aydınlanmaya Doğru: Gülen Hareketi)" isimli bir kitap yazdı ve terörist Gülen'i övdü.
  Herhâlde şu an bu kitabı toplatıp yakmak istiyordur.
  17-25 Aralık sürecinde FETÖ'yü asla kınamadı. Ben kendisiyle ilgili o süreçte Yeni
  Şafak'ta bir iki yazı yazdım. Beni ta Amerika'dan aramış ama ağzının payını almıştı.
  Kaderin cilvesi bu ya, ne zaman 15 Temmuz darbe girişimi oldu, Yavuz 15 Temmuz'u
  FETÖ'cülerin yaptığını anlatmaya başladı. Aslında davetlere çağrılıp 15 Temmuz'u
  Hakan Yavuz'un anlatması tam bir skandaldı. Ömrü FETÖ övgüsüyle geçmiş, kitap
  yazmış biri Yavuz...
  Nitekim 13 Eylül 2016'da FETÖ'nün 15 Temmuz'daki rolünü anlatsın diye Hollanda'ya
  çağrılan Yavuz daha konuşmasının başında, "Hoca Efendi, Fethullah Gülen
  Hoca" deyince tepki çekmişti. Gelen tepkiler üzerine, "Ben bir akademisyenim, FETÖ
  demeye terbiyem müsaade etmez" demişti. Aynı konuşmada 15
  Temmuz'dan "Türkiye'deki cemaatin sorumlu olduğunu, Avrupa ve Amerika'da
  yaşayan cemaat üyelerinin habersiz olduğunu" söylemişti. Hatta "15 Temmuz AK
  Parti ile Fethullah Hoca arasında iktidar ve güç kavgasıdır. Hoca Efendinin darbe
  için talimat verdiğine dair somut bir delil yok. Herkes FETÖ'cü avına çıkmış,
  tutuklanan, hapse atılanların çoğu kardeşimiz" gibi FETÖ'ye yarayan onlarca söz
  söylemişti.
  O yüzden Hakan Yavuz gibi kişilere çok dikkat etmek gerekir. Bunlara kanmamak lazım.
  Yukarıda saydığım konuşmaları yapan Hakan Yavuz belki de TSK'daki kardeşini
Case 2:20-cv-09388-CAS-PD Document 70-2 Filed 06/23/20 Page 5 of 5 Page ID #:3088




  korumak için böyle konuşuyordur. Bir yandan FETÖ'yü eleştirir gibi yap bir yandan
  tutuklanan FETÖ'cüler için "kardeşimiz" de. Kime neyi yutturuyorsun Hakan Yavuz?..
  Öte yandan Hakan Yavuzun kardeşi Ergenekon ve Balyoz süreçlerinde FETÖ'nün
  gadrine de hiç uğramadı, bunu da belirteyim.
  Hakan Yavuz gibi isimlere çok dikkat etmek gerekir. Özellikle yurt dışında yaşayan
  böyle akademisyenler suret-i haktan görünürler ama amaçları başkadır.

  https://m.turkiyegazetesi.com.tr/yazarlar/cem-
  kucuk/613792.aspx?utm_source=gazeteoku&utm_medium=referral
